September 22, 2006

Mr. C. Bryan Case Jr.
Assistant District Attorney
509 West 11th Street
Austin, TX 78701

Mr. Robert Galvin
1610 West Avenue
Austin, TX 78701

Honorable Darlene Byrne
126th District Court
PO Box 1748
Austin, TX 78767-1748
Mr. John Joseph Hindera
4425 S. Mopac South
Building 3, Suite 505
Austin, TX 78735

Ms.  Christina  M.  Utkov
P.O. Box 5634
Austin, TX 78763

RE:   Case Number:  04-1043
      Court of Appeals Number:  03-04-00464-CV, 03-04-00466-CV
      Trial Court Number:  FM3-00564

Style:      IN RE  TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.  Pursuant to Texas Rule of  Appellate
Procedure 52.8(c), without hearing oral argument,  the  Court  conditionally
grants the petition for writ of mandamus.  The stay  order  issued  November
19, 2004 is lifted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Diane O'Neal         |
|   |Ms. Amalia               |
|   |Rodriguez-Mendoza        |